Case 17-31945        Doc 41     Filed 11/02/18     Entered 11/02/18 12:55:05          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 31945
         Lakeshia Reynolds

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/25/2017.

         2) The plan was confirmed on 01/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/07/2018.

         5) The case was Dismissed on 07/05/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31945             Doc 41             Filed 11/02/18    Entered 11/02/18 12:55:05              Desc          Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $1,700.00
           Less amount refunded to debtor                                  $1,557.63

 NET RECEIPTS:                                                                                                 $142.37


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $0.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  -$7.63
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                 -$7.63

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim         Claim        Principal        Int.
 Name                                            Class   Scheduled      Asserted      Allowed         Paid           Paid
 American InfoSource LP as agent for Direc   Unsecured         851.00        851.60        851.60           0.00         0.00
 Autovest LLC                                Unsecured           0.00      9,569.95      9,569.95           0.00         0.00
 CB INDIGO                                   Unsecured           0.00           NA            NA            0.00         0.00
 Cbna                                        Unsecured         386.00           NA            NA            0.00         0.00
 COMENITYBK/VICTORIASEC                      Unsecured         521.00           NA            NA            0.00         0.00
 COMENITYCAPITAL/ULTA                        Unsecured           0.00           NA            NA            0.00         0.00
 Credit First                                Unsecured      1,048.00       1,092.70      1,092.70           0.00         0.00
 Department Stores National Bank             Unsecured          78.00        107.25        107.25           0.00         0.00
 FIRST PREMIER BANK                          Unsecured         823.00           NA            NA            0.00         0.00
 Golden Valley Lending                       Unsecured           0.00        820.00        820.00           0.00         0.00
 J.B. Robinson Jewelers                      Unsecured           0.00           NA            NA            0.00         0.00
 Mabt/Contfin                                Unsecured         477.00           NA            NA            0.00         0.00
 Mabt/Contfin                                Unsecured           0.00           NA            NA            0.00         0.00
 MERRICK BANK CORP                           Unsecured         812.00           NA            NA            0.00         0.00
 Portfolio Recovery Associates               Unsecured         426.00        426.95        426.95           0.00         0.00
 Portfolio Recovery Associates               Unsecured      1,583.00       1,933.31      1,933.31           0.00         0.00
 Resurgent Capital Services                  Unsecured           0.00      1,171.59      1,171.59           0.00         0.00
 Resurgent Capital Services                  Unsecured      1,739.00       1,714.09      1,714.09           0.00         0.00
 Resurgent Capital Services                  Unsecured         408.00        712.72        712.72           0.00         0.00
 Rise                                        Unsecured      3,671.00            NA            NA            0.00         0.00
 Rise                                        Unsecured           0.00           NA            NA            0.00         0.00
 Santander Consumer USA                      Secured       12,177.00       7,725.00      7,725.00        150.00          0.00
 Santander Consumer USA                      Unsecured            NA       4,681.88      4,681.88           0.00         0.00
 Sprint                                      Unsecured           0.00      1,808.38      1,808.38           0.00         0.00
 SYNCB/BP                                    Unsecured          74.00           NA            NA            0.00         0.00
 SYNCB/OLD NAVY                              Unsecured          84.00           NA            NA            0.00         0.00
 SYNCB/WALMART                               Unsecured         191.00           NA            NA            0.00         0.00
 TD Bank USA NA                              Unsecured         527.00        527.61        527.61           0.00         0.00
 Value Auto Mart Inc                         Unsecured      8,539.00            NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31945        Doc 41      Filed 11/02/18     Entered 11/02/18 12:55:05             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $7,725.00            $150.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $7,725.00            $150.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,418.03               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                -$7.63
         Disbursements to Creditors                               $150.00

 TOTAL DISBURSEMENTS :                                                                         $142.37


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
